        Case 3:18-cv-01865-RS Document 96 Filed 11/28/18 Page 1 of 10



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorneys General
     GABRIELLE D. BOUTIN, SBN 267308
 4   ANNA T. FERRARI, SBN 261579
     TODD GRABARSKY, SBN 286999
 5   R. MATTHEW WISE, SBN 238485
     Deputy Attorneys General
 6     1300 I Street, Suite 125
       P.O. Box 944255
 7     Sacramento, CA 94244-2550
       Telephone: (916) 210-6053
 8     Fax: (916) 324-8835
       E-mail: Gabrielle.Boutin@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by and
     through Attorney General Xavier Becerra
10

11                            IN THE UNITED STATES DISTRICT COURT

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                     SAN FRANCISCO DIVISION

14

15
     STATE OF CALIFORNIA by and through                       3:18-cv-01865
16   Attorney General Xavier Becerra;
     COUNTY OF LOS ANGELES; CITY OF                           JOINT MOTION FOR
17   LOS ANGELES; CITY OF FREMONT;                            ADMINISTRATIVE RELIEF RE:
     CITY OF LONG BEACH; CITY OF
18   OAKLAND; CITY OF STOCKTON,                               1) EXHIBIT AND WITNESS
                                                              DISCLOSURE DEADLINE
19                                          Plaintiffs,
                                                              2) LENGTH OF TRIAL DAYS
20                  v.
                                                              3) DIRECT TESTIMONY AT TRIAL BY
21                                                            DECLARATION
     WILBUR L. ROSS, JR., in his official
22   capacity as Secretary of the U.S.                        Dept:         3
     Department of Commerce; U.S.                             Judge:        The Honorable Richard G.
23   DEPARTMENT OF COMMERCE; RON                                            Seeborg
     JARMIN, in his official capacity as Acting               Trial Date:   January 7, 2019
24   Director of the U.S. Census Bureau; U.S.                 Action Filed: March 26, 2018
     CENSUS BUREAU; DOES 1-100,
25
                                         Defendants.
26

27

28
                                                          1
                                                                       Joint Administrative Motion (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 96 Filed 11/28/18 Page 2 of 10



 1                                                             Case No. 5:18-cv-02279
     CITY OF SAN JOSE, a municipal
 2   corporation; and BLACK ALLIANCE FOR
     JUST IMMIGRATION, a California Non-
 3   Profit Corporation,
 4                                           Plaintiffs,
 5                  v.
 6
     WILBUR L. ROSS, JR., in his official
 7   capacity as Secretary of the U.S.
     Department of Commerce; U.S.
 8   DEPARTMENT OF COMMERCE; RON
     JARMIN, in his official capacity as Acting
 9   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU,
10
                                          Defendants.
11

12

13
                                              INTRODUCTION
14
           The parties file this joint administrative motion pursuant to Local Rule 7-11. In this
15
     motion, the parties seek: (1) clarification related to the deadline for witness and exhibit list
16
     disclosures; (2) clarification on whether the Court intends to conduct trial proceedings for full or
17
     half days; and, (3) an order permitting the parties to submit the direct testimony of some trial
18
     witnesses by written declaration. The parties have concurrently filed a stipulation and proposed
19
     order related to these matters.
20
                     DEADLINE FOR EXHIBIT AND WITNESS DISCLOSURES
21
           Section A(3) of this Court’s Standing Order states that at least 21 days before the final
22
     pretrial conference, the parties shall meet and confer with respect to, among other things,
23
     “[p]reparation and exchange of pretrial materials to be served and lodged pursuant to” Federal
24
     Rule of Civil Procedure 26(a)(3). Standing Order § A(3). In this case, that deadline is December
25
     12, 2018, because the pretrial conference is set for January 2, 2019. See ECF. No 79 at 7.
26

27

28
                                                           2
                                                                       Joint Administrative Motion (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 96 Filed 11/28/18 Page 3 of 10



 1           The parties ask the Court to clarify whether, under section A(3) of the Standing Order,

 2   December 12 is the parties’ deadline for actually exchanging witness and exhibit lists, 1

 3   superseding the default deadline in Federal Rule of Civil Procedure 26(a)(3), which requires that

 4   exchange at least 30 days before trial (which would be December 7, 2018, in this case).         If

 5   section A(3) does not supersede the deadline under Rule 26(a)(3), the parties ask the Court to

 6   issue an order extending the deadline for the exchange of witness and exhibit lists to December

 7   12, 2018, since December 7 is the hearing date for motions for summary judgment. See ECF. No

 8   79 at 7. In either event, the parties ask the Court to extend the deadline for objections to the

 9   parties’ witness and exhibits list to December 28, 2018.

10                                       LENGTH OF TRIAL DAYS
11           The parties understand based on this Court’s online scheduling notes that this Court

12   normally holds trial Mondays through Fridays from 8:30 a.m. to 1:30 p.m. At the August 10,

13   2018, hearing in this action, however, the Court indicated that it may hold trial for full days in this

14   case.

15           It would aid the parties to learn as soon as possible whether the trial proceedings will take

16   place over full or half days. The parties anticipate that there will be at least seven witnesses

17   traveling to the trial from out-of-state and one or more witnesses traveling from Southern

18   California. Several of these witnesses are university professors for whom the first week of trial

19   coincides with their first week of classes in a new academic term. To allow the parties to estimate

20   the dates of their witnesses’ testimony, and thereby allow the witnesses to make the appropriate

21   travel and work-related plans, it would be helpful to know as soon as possible the length of each

22   day of trial. The parties therefore respectfully ask the Court for clarity on this issue.

23                              DIRECT TESTIMONY BY DECLARATION
24           Finally, the parties request permission to submit the direct testimony of some trial witnesses

25   by written declaration. This procedure was utilized for many witnesses in the related New York

26   census trial. The parties agree that it added efficiency to the New York proceedings and would

27            1
             With respect to the service of deposition and discovery designations, the parties
     understand the deadline to be January 2 (five days prior to trial), pursuant to Standing Order §
28   D(3).
                                                        3
                                                                    Joint Administrative Motion (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 96 Filed 11/28/18 Page 4 of 10



 1   similarly increase the efficiency of this trial. The parties agree that the procedure here could

 2   mirror those in New York action:

 3             • Copies of each declaration would be submitted to the Court and served no later than

 4                 December 28, 2018.

 5             • Three business days after submission of such declarations, counsel for each party

 6                 would submit a list of all declarants whom it intends to cross-examine at the trial.

 7                 Only those witnesses who will be cross-examined need to appear at trial.

 8             • The original signed declarations would be brought to trial to be marked as exhibits, at

 9                 which time any objections to particular paragraphs of a declaration would be made.

10   See Individual Rules and Practices in Civil Cases, Jesse M. Furman, United States District Judge

11   at § 5(E)(i) (Revised Aug. 27, 2018), available at

12   http://www.nysd.uscourts.gov/cases/show.php?db=judge_info&id=1453.

13         The parties respectfully ask the Court adopt these, or similar, procedures.

14                                              CONCLUSION
15         For the reasons above, the parties respectfully request an order clarifying the deadline for

16   witness and exhibit list disclosures, clarifying whether the Court will hold trial for full or half

17   days, and permitting the parties to submit some direct witness trial testimony by declaration.

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                                                                    Joint Administrative Motion (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 96 Filed 11/28/18 Page 5 of 10



 1   Dated: November 28, 2018          Respectfully Submitted,

 2                                     XAVIER BECERRA
                                       Attorney General of California
 3                                     MARK R. BECKINGTON
                                       ANTHONY R. HAKL
 4                                     Supervising Deputy Attorneys General
                                       ANNA T. FERRARI
 5                                     TODD GRABARSKY
                                       R. MATTHEW WISE
 6                                     Deputy Attorneys General

 7
                                       /s/ Gabrielle D. Boutin
 8                                     GABRIELLE D. BOUTIN
                                       Deputy Attorney General
 9                                     Attorneys for Plaintiff State of California, by and
                                       through Attorney General Xavier Becerra
10

11   Dated: November 28, 2018          /s/ Charles L. Coleman _______
                                        CHARLES L. COLEMAN III, SBN 65496
12                                      DAVID I. HOLTZMAN
                                        HOLLAND & KNIGHT LLP
13
                                        50 California Street, 28th Floor
14                                      San Francisco, CA 94111
                                        Telephone: (415) 743-6970
15                                      Fax: (415) 743-6910
                                        Email: charles.coleman@hklaw.com
16                                      Attorneys for Plaintiff County of Los Angeles

17
     Dated: November 28, 2018          MIKE FEUER
18                                     City Attorney for the City of Los Angeles

19                                     /s/ Valerie Flores _______
                                       VALERIE FLORES, SBN 138572
20                                     Managing Senior Assistant City Attorney
                                       200 North Main Street, 7th Floor, MS 140
21                                     Los Angeles, CA 90012
                                       Telephone: (213) 978-8130
22                                     Fax: (213) 978-8222
                                       Email: Valerie.Flores@lacity.org
23

24

25

26

27

28
                                          5
                                                      Joint Administrative Motion (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 96 Filed 11/28/18 Page 6 of 10



 1
     Dated: November 28, 2018         HARVEY LEVINE
 2                                    City Attorney for the City of Fremont
 3                                    /s/ Harvey Levine _______
                                      SBN 61880
 4                                    3300 Capitol Ave.
                                      Fremont, CA 94538
 5                                    Telephone: (510) 284-4030
                                      Fax: (510) 284-4031
 6                                    Email: hlevine@fremont.gov
 7
     Dated: November 28, 2018         CHARLES PARKIN
 8                                    City Attorney for the City of Long Beach
 9                                    /s/ Michael J. Mais _______
                                      MICHAEL K. MAIS, SBN 90444
10                                    Assistant City Attorney
                                      333 W. Ocean Blvd., 11th Floor
11                                    Long Beach CA, 90802
                                      Telephone: (562) 570-2200
12                                    Fax: (562) 436-1579
                                      Email: Michael.Mais@longbeach.gov
13

14   Dated: November 28, 2018         BARBARA J. PARKER
                                      City Attorney for the City of Oakland
15
                                      /s/ Erin Bernstein _______
16                                    MARIA BEE
                                      Chief Assistant City Attorney
17                                    ERIN BERNSTEIN, SBN 231539
                                      Supervising Deputy City Attorney
18                                    MALIA MCPHERSON
                                      Deputy City Attorney
19                                    City Hall, 6th Floor
                                      1 Frank Ogawa Plaza
20                                    Oakland, California 94612
                                      Telephone: (510) 238-3601
21                                    Fax: (510) 238-6500
                                      Email: ebernstein@oaklandcityattorney.org
22

23   Dated: November 28, 2018         JOHN LUEBBERKE
                                      City Attorney for the City of Stockton
24
                                      /s/ John Luebberke _______
25                                    SBN 164893
                                      425 N. El Dorado Street, 2nd Floor
26                                    Stockton, CA 95202
                                      Telephone: (209) 937-8333
27                                    Fax: (209) 937-8898
                                      Email: John.Luebberke@stocktonca.gov
28
                                         6
                                                    Joint Administrative Motion (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 96 Filed 11/28/18 Page 7 of 10



 1   Dated: November 28, 2018           DANNIS WOLIVER KELLEY
                                        SUE ANN SALMON EVANS
 2                                      KEITH A. YEOMANS
 3
                                        /s/ Keith A. Yeomans
 4                                      KEITH A. YEOMANS
                                        Attorneys for Plaintiff-Intervenor
 5                                      Los Angeles Unified School District

 6

 7   Dated: November 28, 2018      MANATT, PHELPS & PHILLIPS, LLP
                                   By: s/ Andrew Case
 8                                 John F. Libby
                                   John W. McGuinness
 9                                 Emil Petrossian
10                                 Andrew Case (pro hac vice)
                                   11355 West Olympic Boulevard
11                                 Los Angeles, California 90064
                                   Telephone: (310) 312-4000
12                                 Facsimile: (310) 312-4224
13
                                   LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
14                                 UNDER LAW
                                   Kristen Clarke
15                                 Jon M. Greenbaum
                                   Ezra D. Rosenberg
16                                 Dorian L. Spence
                                   1401 New York Avenue NW, Suite 400
17                                 Washington, DC 20005
                                   Telephone: (202) 662-8600
18                                 Facsimile: (202) 783-0857
19                                 PUBLIC COUNSEL
                                   Mark Rosenbaum
20                                 610 South Ardmore Avenue
                                   Los Angeles, California 90005
21                                 Telephone: (213) 385-2977
                                   Facsimile: (213) 385-9089
22

23

24

25

26

27

28
                                           7
                                                       Joint Administrative Motion (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 96 Filed 11/28/18 Page 8 of 10



 1                                                CITY OF SAN JOSE
                                                  Richard Doyle, City Attorney
 2                                                Nora Frimann, Assistant City Attorney
                                                  Office of the City Attorney
 3                                                200 East Santa Clara Street, 16th Floor
                                                  San José, California 95113-1905
 4                                                Telephone Number: (408) 535-1900
                                                  Facsimile Number: (408) 998-3131
 5                                                E-Mail: cao.main@sanjoseca.gov
 6                                                Attorneys for Plaintiffs
                                                  CITY OF SAN JOSE and BLACK ALLIANCE FOR
 7                                                JUST IMMIGRATION
 8
       Dated: November 28, 2018                     JOSEPH H. HUNT
 9                                                  Assistant Attorney General
10                                                  BRETT A. SHUMATE
                                                    Deputy Assistant Attorney General
11
                                                    CARLOTTA P. WELLS
12                                                  Assistant Branch Director
13                                                  /s/ Kate Bailey
                                                    KATE BAILEY
14                                                  STEPHEN EHRLICH
                                                    CAROL FEDERIGHI
15                                                  DANIEL HALAINEN
                                                    Trial Attorneys
16                                                  United States Department of Justice
                                                    Civil Division, Federal Programs Branch
17                                                  1100 L Street NW
                                                    Washington, DC 20530
18                                                  Phone: (202) 514-9239
                                                    Email: kate.bailey@usdoj.gov
19                                                  Attorneys for Defendants
20

21
     SA2018100904
22   Joint Motion for Administrative Relief.docx.docx

23

24

25

26

27

28
                                                           8
                                                                      Joint Administrative Motion (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 96 Filed 11/28/18 Page 9 of 10



 1                                     FILER’S ATTESTATION

 2         Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that

 3   concurrence in the filing of this document has been obtained from all signatories above.

 4   Dated: November 28, 2018                            /s/ Gabrielle D. Boutin
                                                         GABRIELLE D. BOUTIN
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     9
                                                                 Joint Administrative Motion (3:18-cv-01865)
           Case 3:18-cv-01865-RS Document 96 Filed 11/28/18 Page 10 of 10




                                  CERTIFICATE OF SERVICE
Case Name:        State of California, et al. v.          No.    3:18-cv-01865
                  Wilbur L. Ross, et al.

I hereby certify that on November 28, 2018, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
 JOINT MOTION FOR ADMINISTRATIVE RELIEF RE:

 1) EXHIBIT AND WITNESS DISCLOSURE DEADLINE

 2) LENGTH OF TRIAL DAYS

 3) DIRECT TESTIMONY AT TRIAL BY DECLARATION

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on November 28, 2018, at Sacramento,
California.


                Eileen A. Ennis                                 /s/ Eileen A. Ennis
                   Declarant                                         Signature

SA2018100904
13346222.docx
       Case 3:18-cv-01865-RS Document 96-1 Filed 11/28/18 Page 1 of 9



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorneys General
     GABRIELLE D. BOUTIN, SBN 267308
 4   ANNA T. FERRARI, SBN 261579
     TODD GRABARSKY, SBN 286999
 5   R. MATTHEW WISE, SBN 238485
     Deputy Attorneys General
 6     1300 I Street, Suite 125
       P.O. Box 944255
 7     Sacramento, CA 94244-2550
       Telephone: (916) 210-6053
 8     Fax: (916) 324-8835
       E-mail: Gabrielle.Boutin@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by and
     through Attorney General Xavier Becerra
10

11                            IN THE UNITED STATES DISTRICT COURT

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                     SAN FRANCISCO DIVISION

14

15
     STATE OF CALIFORNIA by and through                    3:18-cv-01865
16   Attorney General Xavier Becerra;
     COUNTY OF LOS ANGELES; CITY OF                        STIPULATION AND [PROPOSED]
17   LOS ANGELES; CITY OF FREMONT;                         ORDER RE: JOINT MOTION FOR
     CITY OF LONG BEACH; CITY OF                           ADMINISTRATIVE RELIEF
18   OAKLAND; CITY OF STOCKTON,
                                                        Dept:            3
19                                          Plaintiffs, Judge:           The Honorable Richard G.
                                                                         Seeborg
20                  v.                                     Trial Date:   January 7, 2019
                                                           Action Filed: March 26, 2018
21
     WILBUR L. ROSS, JR., in his official
22   capacity as Secretary of the U.S.
     Department of Commerce; U.S.
23   DEPARTMENT OF COMMERCE; RON
     JARMIN, in his official capacity as Acting
24   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU; DOES 1-100,
25
                                         Defendants.
26

27

28
                                                       1
                                                                 Stipulation and Proposed Order (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 96-1 Filed 11/28/18 Page 2 of 9



 1                                                            Case No. 5:18-cv-02279
     CITY OF SAN JOSE, a municipal
 2   corporation; and BLACK ALLIANCE FOR
     JUST IMMIGRATION, a California Non-
 3   Profit Corporation,
 4                                          Plaintiffs,
 5                   v.
 6
     WILBUR L. ROSS, JR., in his official
 7   capacity as Secretary of the U.S.
     Department of Commerce; U.S.
 8   DEPARTMENT OF COMMERCE; RON
     JARMIN, in his official capacity as Acting
 9   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU,
10
                                          Defendants.
11

12

13
           The Plaintiffs, Plaintiff-in-Intervention, and Defendants in the cases of California et al. v.
14
     Ross et al., 18-cv-1865 and San Jose et al. v. Ross et al., 18-cv-2279, hereby stipulate as follows:
15
           1.     The parties seek an order clarifying the deadline to exchange witness and exhibit lists
16
     under this Court’s Standing Order and Federal Rule of Civil Procedure 26(a)(3). In the event the
17
     deadline is earlier than December 12, 2018, the parties stipulate and request an order setting
18
     December 12 as the deadline, with December 28 as the deadline for parties to lodge objections to
19
     those witness and exhibit lists.
20
           2.     The parties seek an order clarifying whether the trial proceedings in this action will be
21
     conducted over full or half days.
22
           3.     The parties stipulate and request an order permitting them to submit the direct
23
     testimony of some trial witnesses by declaration, and that the following procedures (or similar
24
     procedures) govern:
25
                • Copies of the declaration must be submitted to the Court and served no later than
26
                   December 28, 2018.
27

28
                                                          2
                                                                    Stipulation and Proposed Order (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 96-1 Filed 11/28/18 Page 3 of 9



 1           • Three business days after submission of such declarations, counsel for each party

 2              must submit a list of all declarants whom it intends to cross-examine at the trial.

 3              Only those witnesses who will be cross-examined need to appear at trial.

 4           • The original signed declarations must be brought to trial to be marked as exhibits, at

 5              which time any objections to particular paragraphs of a declaration would be made.

 6        IT IS SO STIPULATED.

 7

 8   Dated: November 28, 2018             Respectfully Submitted,
                                               XAVIER BECERRA
 9                                             Attorney General of California
                                               MARK R. BECKINGTON
10                                             ANTHONY R. HAKL
                                               Supervising Deputy Attorneys General
11                                             ANNA T. FERRARI
                                               TODD GRABARSKY
12                                             R. MATTHEW WISE
                                               Deputy Attorneys General
13

14                                              /s/ Gabrielle D. Boutin
                                                GABRIELLE D. BOUTIN
15                                              Deputy Attorney General
                                                Attorneys for Plaintiff State of California, by and
16                                              through Attorney General Xavier Becerra
17
     Dated: November 28, 2018                   /s/ Charles L. Coleman _______
18                                               CHARLES L. COLEMAN III, SBN 65496
                                                 DAVID I. HOLTZMAN
19
                                                 HOLLAND & KNIGHT LLP
20                                               50 California Street, 28th Floor
                                                 San Francisco, CA 94111
21                                               Telephone: (415) 743-6970
                                                 Fax: (415) 743-6910
22                                               Email: charles.coleman@hklaw.com
                                                 Attorneys for Plaintiff County of Los Angeles
23

24

25

26

27

28
                                                    3
                                                             Stipulation and Proposed Order (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 96-1 Filed 11/28/18 Page 4 of 9



 1
     Dated: November 28, 2018          MIKE FEUER
 2                                     City Attorney for the City of Los Angeles
 3                                     /s/ Valerie Flores _______
                                       VALERIE FLORES, SBN 138572
 4                                     Managing Senior Assistant City Attorney
                                       200 North Main Street, 7th Floor, MS 140
 5                                     Los Angeles, CA 90012
                                       Telephone: (213) 978-8130
 6                                     Fax: (213) 978-8222
                                       Email: Valerie.Flores@lacity.org
 7

 8   Dated: November 28, 2018          HARVEY LEVINE
                                       City Attorney for the City of Fremont
 9
                                       /s/ Harvey Levine _______
10                                     SBN 61880
                                       3300 Capitol Ave.
11                                     Fremont, CA 94538
                                       Telephone: (510) 284-4030
12                                     Fax: (510) 284-4031
                                       Email: hlevine@fremont.gov
13

14   Dated: November 28, 2018          CHARLES PARKIN
                                       City Attorney for the City of Long Beach
15
                                       /s/ Michael J. Mais _______
16                                     MICHAEL K. MAIS, SBN 90444
                                       Assistant City Attorney
17                                     333 W. Ocean Blvd., 11th Floor
                                       Long Beach CA, 90802
18                                     Telephone: (562) 570-2200
                                       Fax: (562) 436-1579
19                                     Email: Michael.Mais@longbeach.gov
20

21

22

23

24

25

26

27

28
                                          4
                                                   Stipulation and Proposed Order (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 96-1 Filed 11/28/18 Page 5 of 9



 1   Dated: November 28, 2018           BARBARA J. PARKER
                                        City Attorney for the City of Oakland
 2
                                        /s/ Erin Bernstein _______
 3                                      MARIA BEE
                                        Chief Assistant City Attorney
 4                                      ERIN BERNSTEIN, SBN 231539
                                        Supervising Deputy City Attorney
 5                                      MALIA MCPHERSON
                                        Deputy City Attorney
 6                                      City Hall, 6th Floor
                                        1 Frank Ogawa Plaza
 7                                      Oakland, California 94612
                                        Telephone: (510) 238-3601
 8                                      Fax: (510) 238-6500
                                        Email: ebernstein@oaklandcityattorney.org
 9

10
     Dated: November 28, 2018           JOHN LUEBBERKE
11                                      City Attorney for the City of Stockton

12                                      /s/ John Luebberke _______
                                        SBN 164893
13                                      425 N. El Dorado Street, 2nd Floor
                                        Stockton, CA 95202
14                                      Telephone: (209) 937-8333
                                        Fax: (209) 937-8898
15                                      Email: John.Luebberke@stocktonca.gov

16   Dated: November 28, 2018           DANNIS WOLIVER KELLEY
                                        SUE ANN SALMON EVANS
17                                      KEITH A. YEOMANS
18                                      /s/ Keith A. Yeomans
                                        KEITH A. YEOMANS
19                                      Attorneys for Plaintiff-Intervenor
                                        Los Angeles Unified School District
20

21
     Dated: November 28, 2018      MANATT, PHELPS & PHILLIPS, LLP
22
                                   By: s/ Andrew Case
23                                 John F. Libby
                                   John W. McGuinness
24                                 Emil Petrossian
                                   Andrew Case (pro hac vice)
25                                 11355 West Olympic Boulevard
                                   Los Angeles, California 90064
26
                                   Telephone: (310) 312-4000
27                                 Facsimile: (310) 312-4224

28
                                           5
                                                    Stipulation and Proposed Order (3:18-cv-01865)
     Case 3:18-cv-01865-RS Document 96-1 Filed 11/28/18 Page 6 of 9



 1                               LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                 UNDER LAW
 2                               Kristen Clarke
                                 Jon M. Greenbaum
 3                               Ezra D. Rosenberg
                                 Dorian L. Spence
 4                               1401 New York Avenue NW, Suite 400
                                 Washington, DC 20005
 5                               Telephone: (202) 662-8600
                                 Facsimile: (202) 783-0857
 6
                                 PUBLIC COUNSEL
 7                               Mark Rosenbaum
                                 610 South Ardmore Avenue
 8                               Los Angeles, California 90005
                                 Telephone: (213) 385-2977
 9                               Facsimile: (213) 385-9089

10                               CITY OF SAN JOSE
                                 Richard Doyle, City Attorney
11                               Nora Frimann, Assistant City Attorney
                                 Office of the City Attorney
12                               200 East Santa Clara Street, 16th Floor
                                 San José, California 95113-1905
13                               Telephone Number: (408) 535-1900
                                 Facsimile Number: (408) 998-3131
14                               E-Mail: cao.main@sanjoseca.gov
15                               Attorneys for Plaintiffs
                                 CITY OF SAN JOSE and BLACK ALLIANCE FOR
16                               JUST IMMIGRATION
17
     Dated: November 28, 2018      JOSEPH H. HUNT
18                                 Assistant Attorney General
19                                 BRETT A. SHUMATE
                                   Deputy Assistant Attorney General
20
                                   CARLOTTA P. WELLS
21                                 Assistant Branch Director
22                                 /s/ Kate Bailey
                                   KATE BAILEY
23                                 STEPHEN EHRLICH
                                   CAROL FEDERIGHI
24                                 DANIEL HALAINEN
                                   Trial Attorneys
25                                 United States Department of Justice
                                   Civil Division, Federal Programs Branch
26                                 1100 L Street NW
                                   Washington, DC 20530
27                                 Phone: (202) 514-923
                                   Email: kate.bailey@usdoj.gov
28                                 Attorneys for Defendants
                                          6
                                                   Stipulation and Proposed Order (3:18-cv-01865)
      Case 3:18-cv-01865-RS Document 96-1 Filed 11/28/18 Page 7 of 9



 1                                     FILER’S ATTESTATION

 2         Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that

 3   concurrence in the filing of this document has been obtained from all signatories above.

 4   Dated: November 28, 2018                            /s/ Gabrielle D. Boutin
                                                         GABRIELLE D. BOUTIN
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     7
                                                              Stipulation and Proposed Order (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 96-1 Filed 11/28/18 Page 8 of 9



 1                                         [PROPOSED] ORDER

 2          Based on the Parties’ Stipulation Re: Joint Motion for Administrative Relief and good

 3   cause appearing:

 4           •   The parties’ deadline to exchange witness and exhibit lists is Thursday, December

 5               12, 2018. Objections shall be lodged Friday, December 28.

 6           •   Trial will be conducted during the following hours:

 7               _________________________________________________________________.

 8           •   Parties may submit the direct testimony of some trial witness by declaration. The

 9               following deadline and procedures will govern:

10                      o Copies of each declaration must be submitted to the Court and served no

11                         later than December 28, 2018.

12                      o Three business days after submission of such declarations, counsel for each

13                         party must submit a list of all declarants whom it intends to cross-examine at

14                         the trial. Only those witnesses who will be cross-examined need to appear at

15                         trial.

16                      o The original signed declarations must be brought to trial to be marked as

17                         exhibits, at which time any objections to particular paragraphs of a

18                         declaration would be made.

19

20   IT IS SO ORDERED.

21
     DATED: _____________________                          ______________________________
22                                                         HON. RICHARD SEEBORG
23                                                         United States District Court Judge

24

25

26

27

28
                                                      8
                                                                Stipulation and Proposed Order (3:18-cv-01865)
           Case 3:18-cv-01865-RS Document 96-1 Filed 11/28/18 Page 9 of 9




                                  CERTIFICATE OF SERVICE
Case Name:        State of California, et al. v.          No.    3:18-cv-01865
                  Wilbur L. Ross, et al.

I hereby certify that on November 28, 2018, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
STIPULATION AND [PROPOSED] ORDER RE: JOINT MOTION FOR
ADMINISTRATIVE RELIEF
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on November 28, 2018, at Sacramento,
California.


                Eileen A. Ennis                                 /s/ Eileen A. Ennis
                   Declarant                                         Signature

SA2018100904
13346315.docx
